The following opinion was filed March 21, 1903:
Cassoday, C. J.
It appears from the record that February 9, 1875, the defendants, Henry Seibt and wife, gave to the plaintiff a note and mortgage on the premises described for $315. February 14, 1876, the plaintiff transferred the same to Olive A. Crosby. Mrs. Crosby foreclosed the note and mortgage, and April 11, 1878, obtained a judgment of foreclosure and sale thereon. December 6, 1879, the plaintiff, at the request of the mortgagor, purchased the judgment, with the understanding and agreement that the mortgagor should have further and reasonable time to pay the same. The mortgagor paid thereon from time to time $385.45, including $69.85 paid as principal thereon March 24, 1882. The last two payments of interest were made in 1900.
This is an action to foreclose the judgment and the parol agreement as an equitable mortgage. A demurrer ore tenus was sustained, and judgment was thereupon rendered dis*148missing the action. Mr. Justice Winslow and Mr. Justice Dodge think the judgment should be affirmed. Mr. Justice Maeshall and I think it-should be reversed.
By the Court.' — The court being equally divided, the judgment of the circuit court is necessarily affirmed.
The appellant moved for rehearing.
Cate, Lamoreux & Panic, attorneys, and A. L. Sanborn, of counsel, for the motion.

Bremum & Cornelius, contra.

The motion was denied May 29, 1903.